Citation Nr: 9907843	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  93-20 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased evaluation of service-
connected residuals of a gunshot wound to the right ankle, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for service-
connected residuals of a cerebral concussion with vertigo, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran had active service from September 1943 to 
December 1945.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas.  

By a rating decision issued in August 1992, the RO, in 
pertinent part, denied entitlement to service connection for 
tinnitus, granted an increased (compensable) evaluation for a 
cerebral concussion, and denied an evaluation in excess of 10 
percent for residuals of a gunshot wound of the right ankle.  

By rating decisions issued in October 1992 and in May 1993, 
the RO granted service connection for tinnitus, and amended 
the description of service-connected cerebral concussion to 
include tinnitus and vertigo, effective in May 1984, and 
assigned a 10 percent evaluation for cerebral concussion with 
tinnitus and vertigo, effective May 1984.

Following Board remand in July 1995, the RO, in a February 
1996 rating decision, granted a separate, 10 percent 
evaluation for tinnitus, effective in May 1984, and amended 
the description of residuals of cerebral concussion to 
include only dizziness and vertigo.  The veteran did not 
appeal the assignment of the 10 percent, initial, evaluation, 
for tinnitus.  

The veteran continued his appeal for an evaluation in excess 
of 10 percent for cerebral concussion with dizziness and 
vertigo and for an evaluation in excess of 10 percent for 
residuals of a gunshot wound to the right ankle.  These 
issues return to the Board following remands in July 1995 and 
February 1998.

By a rating decision issued in August 1998, the RO denied a 
claim for an increased (compensable) evaluation for bilateral 
hearing loss.  There is no statement or correspondence 
currently associated with the record which reflects that the 
veteran has submitted a notice of disagreement with that 
evaluation.  The Board notes that the time period for 
submitting such disagreement has not yet ended.  

The Board further notes that the August 1998 correspondence 
to the veteran following denial of a compensable evaluation 
for hearing loss incorrectly informed the veteran that he 
needed new and material evidence to reopen the claim.  The RO 
must send the veteran a letter correcting this procedural 
defect, and he should be informed of his appellate rights.  

In a statement written and signed by the veteran and 
submitted through the veteran's representative in August 
1998, the veteran requested withdrawal of his appeal for an 
evaluation in excess of 10 percent for PTSD.  By a rating 
decision issued in August 1998, the RO acknowledged receipt 
of the withdrawal of that appeal.  The veteran has submitted 
a valid withdrawal of the appeal for an evaluation in excess 
of 10 percent for PTSD.  38 C.F.R. § 20.204 (1998).


FINDINGS OF FACT

1.  The residuals of a service-connected gunshot wound of the 
right ankle are manifested by subjective complaints of 
intermittent pain, tenderness of the ankle on palpation, and 
pain and instability of the fibular collateral ligament, but 
is not manifested by limitation of range of motion, a tender 
and painful scar, more than minimal muscle damage, or 
radiologic evidence of foreign bodies.  

2.  The residuals of a cerebral concussion are currently 
manifested by subjective complaints of a full sensation or 
pressure sensation over the right side of the head and right 
ear; dizziness or a spinning sensation, recurring two or 
three days a week; but there is no medical evidence of multi-
infarct dementia or any other abnormal objective neurological 
findings attributable to an old cerebral concussion.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residuals of a service-connected gunshot wound to the 
right ankle have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.56, 4.71a, 4.73, 
Diagnostic Codes 5271, 5311 (1998).

2.  The criteria for an evaluation in excess of 10 percent 
for a cerebral concussion with dizziness and vertigo are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991. 1997); 38 C.F.R. 
§§ 4.124a, Diagnostic Code 8045.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the residuals of a gunshot wound to 
the right ankle and the residuals of a cerebral concussion 
with dizziness and vertigo are more severely disabling than 
the current 10 percent evaluation for each of those 
disabilities reflects.  Claims for increased evaluations for 
service-connected disabilities are well-grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  The Board accordingly finds that the 
duty to assist the veteran in the development of the facts of 
the claim, as mandated by 38 U.S.C.A. § 5107(a), has been 
satisfied.  The veteran has been afforded procedural due 
process, including review of the facts under all applicable 
regulations or amended versions of regulations, with 
appropriate notification.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  Additionally, after careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making a disability evaluation.  38 
C.F.R. § 4.1.  However, the current level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The same disability may not be rated under different 
diagnostic codes, as this is considered pyramiding and must 
be avoided.  38 C.F.R. § 4.14.  However, it is permissible to 
evaluate different conditions that are encompassed in one 
disability under separate diagnostic codes if none of the 
symptomatology for one condition is duplicative of another 
condition.  Esteban v. Brown, 6 Vet. App. 259, 261-262 
(1994).  

1.  Claim for Increased Evaluation, Right Ankle 

Service medical records show that the veteran sustained a 
moderately severe penetrating shell fragment wound of the 
right lateral ankle in October 1944, resulting in a chip 
fracture of the right fibula.  The wound was debrided and a 
cast was applied.  It was reported on the veteran's 
separation examination in December 1945 that the right ankle 
injury necessitated a hospitalization for 5 months.  

By a rating decision issued in February 1946, the veteran was 
granted service connection for residuals of a gunshot wound 
of the right ankle, and that disability was evaluated as 
noncompensable.  

The veteran underwent a VA compensation examination in April 
1948.  His right ankle complaints at that time included pain 
with prolonged standing or rainy weather and instability.  
Physical examination of the right ankle revealed a shell 
fragment wound scar that was 1 & 1/2 inches long and 1/8th inch 
wide superimposed over the lateral malleolus.  The scar was 
healed but reddened and tender to deep palpation.  It was 
noted that there was no loss of limitation of function, 
including loss of motion of the right ankle.  There was no 
crepitus, swelling, atrophy, or deformity of the joint.  An 
X-ray examination of the right ankle revealed minimal 
traumatic arthritic changes.   
An RO decision in June 1948 increased the veteran's right 
ankle disability to 10 percent.  That evaluation has remained 
in effect to the present.  

Private medical records dated in January 1988 reflect that 
the veteran reported that he was able to walk about two miles 
each morning.

On VA examination conducted in June 1992, the veteran 
reported some leg pain and burning in the right foot, with 
intermittent pain in the right ankle.  He reported no 
swelling.  He wore regular shoes.  There was full range of 
motion of the right ankle.

On VA examination in October 1995, the veteran reported 
episodes of mild pain over the lateral aspect of the right 
ankle.  He reported that the ankle tended to "turn in" 
easily.  There was a two-inch well-healed scar over the 
fibular malleolar area.  There was slight tenderness to 
palpation of the fibular malleolus.  There was no weakness, 
no paresthesia in the foot on palpation, and no tenderness 
over the medial malleolus or anterior ankle.  There was pain 
and slight instability on stress of the fibular collateral 
ligament.  The veteran was able to dorsiflex both ankles to 
20 degrees and to plantar flex both ankles equally, 
apparently to 40 degrees of plantar flexion, although the 
examiner's description of this motion is somewhat unclear.  
Mid-tarsal joint motion was normal.  VA radiography 
examination disclosed no significant bony abnormality.  There 
was a spur on the Achilles tendon.  No foreign body material 
was seen.  There was minimal osteoporosis of the ankle, 
without evidence of joint or soft tissue abnormalities.  The 
examiner concluded that the veteran had symptomatic residuals 
of a fragment wound of the ankle.  

A private treatment record dated in April 1996 reflects that 
the veteran had no right ankle complaints except burning 
paresthesia of the lateral aspect of the right foot.  The 
physician concluded that it was possible that the shrapnel 
had moved and was impinging on a nerve.  Private treatment 
notes thereafter are silent as to right ankle complaints.  

The veteran's right ankle disability is currently evaluated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5271, which provides 
criteria for evaluating ankle disability based on limitation 
of motion.  The rating criteria provide a 10 percent 
disability evaluation for moderate limitation of motion of 
the ankle.  Marked limitation of motion warrants a 20 percent 
disability rating.  Applying the criteria of Diagnostic Code 
5271 alone, the veteran does not meet the criteria for a 10 
percent evaluation based on limitation of range of motion, as 
the veteran had 20 degrees of dorsiflexion and 40 degrees of 
plantar flexion on VA examination.  That range of motion 
represents minimal limitation, since normal range of motion 
of the ankle, as defined in 38 C.F.R. § 4.71, Plate II, is 20 
degrees of dorsiflexion and 45 degrees of plantar flexion.

The evidence reflects that the veteran has subjective 
complaints of pain, which the veteran himself characterized 
as "mild," and has pain and instability of the fibular 
collateral ligament and a spur on the Achilles tendon.  Since 
the appellant's disability involves a joint rated on 
limitation of motion, functional loss due to pain must be 
considered.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The Board agrees that the subjective 
complaints and objective manifestations of right ankle 
disability warrant a 10 percent evaluation, although there is 
no compensable limitation of motion of the ankle.  See also 
38 C.F.R. § 4.71a, Diagnostic Code 5003.  However, the 
evidence does not warrant an evaluation in excess of 10 
percent for pain and functional loss.  In particular, the 
Board notes that the medical evidence reflects infrequent 
complaints of ankle pain, the veteran does not use medication 
for ankle pain, and there is no evidence that he has 
functional limitation which would approximate a marked ankle 
disability so as to warrant a 20 percent evaluation under 
Diagnostic Code 5271.  The Board further notes that there is 
no objective evidence that there is any disuse atrophy or 
other objective findings indicative of more than overall 
moderate functional impairment, and there is no X-ray 
evidence of any retained shell fragments.  As to any muscle 
damage, while the original injury was reported as moderately 
severely penetrating,  resulting in a chip fracture of the 
right fibula and necessitating a 5 month hospitalization, 
there is no more than minimal or slight muscle damage, given 
the anatomical location of the injury.  See 38 C.F.R. § 4.56 
(a) (1998).  In support of this conclusion, the Board notes 
that there is no indication from any of the several post-
service examinations of more than slight muscle damage.  
Accordingly, a compensable rating under the applicable rating 
criteria for muscle injuries is not warranted.  38 C.F.R. 
§ 4.73, Diagnostic Code 5311 (1998). 

The Board has considered whether an increased evaluation 
might be available under any other potentially applicable 
diagnostic code.  There is no medical evidence showing 
ankylosis of the ankle or of the subastragalar or tarsal 
joint, or showing deformity due to malunion of the os calcis 
or astragalus, or evidence of an astragalectomy.  Thus, an 
evaluation in excess of 10 percent is not applicable under 
any other diagnostic code used to evaluate ankle disability.  
38 C.F.R. § 4.71a, Diagnostic Codes 5270-5274.  

The veteran's ankle disability may also be evaluated on the 
basis of any disability due to a service-connected scar.  38 
C.F.R. § 4.118, Diagnostic Codes 7800-7806; Esteban v. Brown, 
6 Vet. App. 259, 261-262 (1994).  A 10 percent evaluation is 
warranted for superficial, poorly nourished scars with 
repeated ulceration.  Diagnostic Code 7803.  Diagnostic Code 
7804 provides that a 10 percent disability evaluation is 
warranted for superficial scars that are tender and painful 
on objective demonstration.  In the instant case, objective 
VA examination revealed that the veteran's ankle was tender 
on palpation of the fibular malleolus, but there was no 
finding that the scar was tender and painful.  Instead, the 
examiner commented that the scar was well-healed, and the 
examination report was silent as to any disability associated 
with the scar.  Thus, a compensable evaluation is not 
warranted under 38 C.F.R. § 4.118.

The evidence is not in equipoise to warrant an evaluation in 
excess of 10 percent for the residuals of a gunshot wound of 
the right ankle.  38 U.S.C.A. § 5107(b).  

2.  Claim for Increased Evaluation for Cerebral Concussion

Historically, by a rating decision issued in June 1948, 
effective in December 1945, the veteran was granted service 
connection for a cerebral concussion, mild, and that 
disability was evaluated as noncompensable.  By rating 
decisions issued in August 1992, October 1992, and September 
1993, the RO granted a 10 percent evaluation for cerebral 
concussion with dizziness and vertigo, effective in May 1984.  
The veteran has appealed denial of an evaluation in excess of 
10 percent for a cerebral concussion with dizziness and 
vertigo.  

Private treatment notes dated from September 1975 through 
November 1989 reflect that, in September 1986, the veteran 
complained of uncomfortable sensations about the head, 
vaguely like vertigo, sometimes triggered by movement of the 
head.  The veteran reported that the sensations would strike 
any part of his head or scalp.  No diagnosis was assigned.  
In November 1987, the veteran complained of an occasional 
sense of numbness in the scalp.

Private records dated from April 1986 through December 1990 
reflect that the veteran complained of dizziness in August 
1988.

On VA examination conducted in June 1992, the veteran 
reported episodic pressure and numbness over the right ear 
and right side of the head.  He reported that these episodes 
had increased in frequency over the years.  He reported that 
the episodes began with a pressure sensation around the right 
side of the head and around the right ear.  He reported that 
he did not lose consciousness with these episodes, but felt 
at times as though he might lose consciousness.  Neurologic 
examination revealed no abnormality.  The examiner concluded 
that veteran had "a concussion by history." 
 
On VA examination conducted in October 1995, the veteran 
complained of a feeling of "fullness" in the right side of 
the head, exacerbated by loud noise.  The also complained of 
dizziness which occurred two to three times per week, lasting 
a few minutes and then recurring throughout the day.  The 
veteran did not report a complaint of headaches.  The 
examiner concluded that his history was not consistent with 
post-concussion syndrome.  The examiner concluded that the 
veteran had recurrent vertigo unrelated to a concussion.

A private treatment record dated in April 1996 reflects that 
the veteran complained of lightheadedness, dizziness, and 
blurred vision.  Funduscopic examination was negative.  The 
physician opined that there was a possibility that the 
veteran's symptoms could be an atypical seizure pattern.

On VA examination conducted in June 1998, the veteran 
reported that he drove himself to the examination.  He 
reported problems with dizziness and slight headaches, which 
he described as a constant slight pressure on his head, 
similar to a headache.  

The veteran's residuals of a cerebral concussion with 
dizziness and vertigo is evaluated as 10 percent disabling by 
analogy under Diagnostic Codes 8045 and 9304.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8045, provides the criteria for 
evaluating brain disease due to trauma.  Diagnostic Code 8045 
specifically provides that purely subjective complaints such 
as headache, dizziness, insomnia, and the like, recognized as 
symptomatic of brain trauma, will be rated 10 percent 
disabling, and no more, under diagnostic code 9304.  This 10 
percent rating evaluation is not to be combined with any 
other rating for a disability due to brain trauma.  Ratings 
in excess of 10 percent for brain disease due to trauma under 
diagnostic code 9304 are not assignable in the absence of a 
diagnosis of multi-infarct dementia associated with brain 
trauma.  38 C.F.R. § 4.124a, Diagnostic Code 8045.  As there 
is no medical or CT scan evidence of multi-infarct dementia 
associated with brain trauma, an evaluation under Code 9304 
is not warranted.

By the terms of Diagnostic Code 8045, a 10 percent evaluation 
is the highest schedular evaluation available where residuals 
of brain injury due to trauma results in subjective 
symptomatology only.  An evaluation in excess of 10 percent 
is warranted, under a separate code hyphenated with 
Diagnostic Code 8045, for neurologic disabilities.  That is, 
purely neurological disability, such as seizures, due to 
brain trauma, are rated under the applicable diagnostic code 
for that symptoms, with citation of the applicable diagnostic 
code hyphenated to Diagnostic Code 8045.  To the extent that 
tinnitus may be considered a neurologic disability due to 
trauma, the veteran has been granted service connection for 
tinnitus, and that disability has been separately evaluated 
under 38 C.F.R. § 4.87a, Diagnostic Code 6260.  There is no 
objective medical evidence of any other neurologic 
disability.  Although a private physician opined that the 
veteran's symptoms "could be" an atypical seizure pattern, 
there is no medical evidence confirming this diagnosis so as 
to warrant a separate evaluation for seizures.

The terms of Diagnostic Code 8045 specifically state that the 
10 percent evaluation for residuals of brain trauma may not 
be exceeded in the absence of a diagnosis of multi-infarct 
dementia associated with brain trauma.  The Board further 
notes that the veteran's subjective complaints of vertigo or 
dizziness do not prevent him from driving or performing any 
activity, nor is there any medical evidence of such 
impairment.  While there is some evidence that he veteran has 
periods of a depressed mood and anxiety, the Board notes that 
the veteran is also service-connected for PTSD, which is 
evaluated as 10 percent disabling.  

The evidence is not in equipoise to support an evaluation in 
excess of 10 percent for the residuals of a cerebral 
concussion with dizziness and vertigo.  The provisions of 
38 U.S.C.A. § 5107 are therefore not applicable.

One final note.  The veteran's representative has requested 
another remand for the purpose of according the veteran more 
current and thorough VA compensation examinations.  However, 
this appeal stems from a 1992 RO decision and has already 
been already remanded on two occasions.  The first remand was 
for the purpose of according the veteran such examinations, 
which were accomplished.  Moreover, the record indicates that 
the veteran's right ankle disability has been static for many 
years and there is no suggestion from any of the medical 
records on file, nor is it even contended, that the veteran 
has multi- infarct dementia.  The Board finds that the 
medical evidence as a whole provides an adequate evidential 
record upon which to resolve the issues on appeal.      




ORDER

Entitlement to an evaluation in excess 10 percent for 
residuals of a gunshot wound to the right ankle is denied.  

Entitlement to an evaluation in excess 10 percent for 
service-connected residuals of a cerebral concussion with 
vertigo is denied.  



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 
- 12 -


- 6 -


